
	
		I
		112th CONGRESS
		1st Session
		H. R. 3514
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Clay (for
			 himself, Mr. Grijalva, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  National Organ and Tissue Donor Registry Resource Center, to authorize grants
		  for State organ and tissue donor registries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Everson Walls and Ron Springs Gift for
			 Life Act of 2011.
		2.National Organ
			 and Tissue Donor Registry Resource CenterPart H of title III of the Public Health
			 Service Act (42 U.S.C. 273 et seq.) is amended by inserting after section 371A
			 the following:
			
				371B.National Organ
				and Tissue Donor Registry Resource Center
					(a)In
				generalThe Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall establish a National Organ and Tissue Donor Registry Resource Center
				(referred to in this section as the Center).
					(b)DutiesThe
				Center shall—
						(1)advance the
				development, expansion, and evaluation of State organ and tissue donor
				registries;
						(2)facilitate timely
				access to and exchange of accurate donor information between State registries 7
				days each week on a 24-hour basis;
						(3)ensure that State
				organ and tissue donor registries funded through section 371C are in compliance
				with the requirements described in such section, including the operating
				standards described in section 371C(d);
						(4)provide technical
				assistance to States for the establishment and operation of State organ and
				tissue registries; and
						(5)maintain a
				registry information clearinghouse, including by maintaining a Web site, to
				collect, synthesize, and disseminate best practices information about organ and
				tissue donor registries.
						(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2012 through
				2016.
					.
		3.Grants for State
			 organ and tissue donor registriesPart H of title III of the Public Health
			 Service Act (42 U.S.C. 273 et seq.) is amended by inserting after section 371B,
			 as inserted by section 2, the following:
			
				371C.Grants for
				State organ and tissue donor registries
					(a)Program
				authorizedThe Secretary
				shall award grants or cooperative agreements to eligible entities to support
				the development, enhancement, expansion, and evaluation of State organ and
				tissue donor registries.
					(b)DefinitionIn
				this section, the term eligible entity means a State agency or a
				State contracted entity.
					(c)Use of
				fundsAs a condition on the receipt of a grant or cooperative
				agreement under this section, an eligible entity shall agree to use the grant
				or cooperative agreement—
						(1)to develop, expand, or maintain a State
				organ and tissue donor registry; and
						(2)to establish
				benchmarks for improvement in organ and tissue donation in the State.
						(d)Operating
				standardsAs a condition on the receipt of a grant or cooperative
				agreement under this section for a State organ and tissue donor registry, an
				eligible entity shall agree to maintain the registry in accordance with the
				following:
						(1)The registry must
				allow a donor or any other person authorized by the donor to include in the
				registry a statement or symbol that the donor has made, amended, or revoked an
				anatomical gift.
						(2)The registry must
				be accessible to any qualified organ procurement organization described in
				section 371(b) to allow the organization to obtain relevant information on the
				registry to determine, at or near the death of the donor or a prospective
				donor, whether the donor or prospective donor has made, amended, or revoked an
				anatomical gift.
						(3)The registry must
				be accessible as described in paragraphs (1) and (2) 7 days each week on a
				24-hour basis.
						(4)The registry must
				ensure that personally identifiable information on the registry about a donor
				or prospective donor may not be used or disclosed without the express consent
				of the donor or prospective donor for any purpose other than to determine, at
				or near the death of the donor or prospective donor, whether the donor or
				prospective donor has made, amended, or revoked an anatomical gift.
						(e)ApplicationTo
				seek a grant or cooperative agreement under this section, an entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
					(f)ReportAs
				a condition on the receipt of a grant or cooperative agreement under this
				section, not later than 180 days after receipt of the grant or cooperative
				agreement, and every 180 days thereafter (through the date of completion of the
				activities funded through the grant or cooperative agreement), an eligible
				entity shall prepare and submit a report to the Secretary that—
						(1)describes the
				manner in which such entity has used amounts received through the grant or
				cooperative agreement; and
						(2)assesses
				initiatives that may be replicated in other States.
						(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2012 through
				2016.
					.
		4.Limitation on
			 liabilityPart H of title III
			 of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by
			 inserting after section 371C, as inserted by section 3, the following:
			
				371D.Limitation on
				liabilityNo person may be
				held civilly liable by reason of having harvested or taken an individual’s
				organs or tissues without having obtained valid consent for the harvesting or
				taking, if—
					(1)such person has
				verified that, at the time of the harvesting or taking, the individual is
				registered as a donor with a State organ and tissue donor registry; and
					(2)the harvesting or taking is within the
				scope of the consent given by such individual for purposes of such
				registration.
					.
		5.Study on
			 feasibility of establishing a living donor databaseSection 371A of the Public Health Service
			 Act (42 U.S.C. 273a) is amended—
			(1)by striking
			 The Secretary may establish and inserting (a)
			 In general.—The
			 Secretary may establish; and
			(2)by adding at the
			 end the following:
				
					(b)StudyNot
				later than 1 year after the date of the enactment of the Everson Walls and Ron
				Springs Gift for Life Act of 2011, the Comptroller General of the United States
				shall—
						(1)complete a study
				to determine the feasibility of establishing a living donor database for the
				purpose of tracking the short- and long-term health effects for such donors
				associated with living organ donation; and
						(2)submit a report to
				the Congress on the results of such
				study.
						.
			
